Citation Nr: 9930267	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment prior to August 3, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1973.  
The appellant is the veteran's spouse.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


REMAND

The issue before the Board is whether the appellant is 
entitled to the payment of DEA benefits for enrollment prior 
to August 3, 1997.  In a rating decision dated August 1997, 
the RO found the veteran entitled to a permanent and total 
disability rating and eligible for Chapter 35 benefits, 
effective from November 6, 1995.  The appellant's eligibility 
for Chapter 35 benefits derives from her status as a spouse 
of a veteran who has a permanent and total disability rating.  
See 38 U.S.C.A. § 3501(a)(1)(D) (West 1991); 38 C.F.R. § 
21.3021(a)(3)(i) (1998).

On June 23, 1998, the RO received the appellant's application 
for Chapter 35 benefits.  It reflects that the appellant 
planned to enroll in courses in business administration at 
Park College in Fort Bliss, Texas on June 20, 1998.  On 
August 3, 1998, the RO received a VA Form 22-5495 (Request 
for Change of Program or Place of Training) from the 
appellant, which indicated that she was attending El Paso 
Community College.  The RO also received a VA Form 22-1999-3 
(Enrollment Certification) from El Paso Community College 
certifying the appellant's enrollment in courses from August 
25, 1996 to December 14, 1996, and from January 19, 1997 to 
May 17, 1997.  Based on this information, in August 1998, the 
RO notified the appellant by letter that, because they 
received her enrollment certification on August 3, 1998, she 
was not entitled to Chapter 35 benefits for enrollment prior 
to August 3, 1997.   

The appellant alleges that she should be paid DEA benefits 
retroactively for enrollment between August 1996 and May 
1997, on the basis that the effective date of her eligibility 
for DEA benefits is December 1, 1995.  She asserts that she 
should not be penalized for the VA's delay in granting the 
veteran a permanent and total disability rating.  During the 
pendency of the appellant's appeal, certain portions of 
38 C.F.R. Part 21 that pertain to claims and effective dates 
for awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  
When a law or regulation changes after a claim has been 
filed, but before the judicial appeal process has been 
completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

According to the former criteria governing the payment of 
Chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. § 21.4131(a) (1998).  

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice.  Paragraph (b), which governs school 
certification of courses leading to a standard college 
degree, provides that when a student enrolls in a resident 
course or subject, the commencing date of an award of 
educational assistance will be the first scheduled date of 
classes for the term in which the student is enrolled.  
38 C.F.R. § 21.4131(b), (d) (1999). 

The revised criteria clearly affect the appellant's claim in 
this case because the receipt date of her enrollment 
certification, on which the RO based its denial, is no longer 
relevant.  However, the RO never considered these criteria in 
deciding the appellant's claim.  In view of the foregoing, 
action on this claim is deferred and the claim is remanded to 
the RO for the following:

The RO should readjudicate the 
appellant's claim pursuant to the revised 
criteria noted above.  If the RO denies 
the benefit sought on appeal, it should 
provide the appellant a Supplemental 
Statement of the Case, which includes 
citations to and a discussion of the new 
criteria of 38 C.F.R. § 21.4131, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this remand is to accord the appellant due 
process of the law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant need take 
no action until so informed. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



